Detailed Action
►	The applicant's response (filed 22 JAN 2022) to the Office Action has been entered. Following the entry of the claim amendment(s), Claim(s) 74-101 is/are pending. Rejections and/or objections not reiterated from the previous office action are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.

► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

►	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph
►	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

►The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim Rejection(s) under 35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph
►	Claim(s) 99-100 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.
Claim 99 is indefinite  because of the use of the phase (i.e. Q20 or greater) The use of exemplary claim language makes these claims  indefinite. See the MPEP at 2173.05(d). 	It is well established that the description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences lead to confusion over the intended scope of a claim. Ex parte Hall, 83 USPQ 38 (Bd. App. 1949). 
	Claim 100 is indefinite because the phase “the database” on line  lacks proper antecedent basis in Claim 74 and/or Claim 100.


Claim Rejection(s) under 35 U.S.C. 103 

►	Claim(s) 74-75, 80-85,  and 99-101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casén  et al. [Alimentary Pharmacology and Therapeutics BMC Gasteroenterology 9:15 (FEB 2009) – hereinafter   “Casén”]   in view of Bokulich et al. [Nature Methods 10(1) : 57-60 (JAN 2013) – hereinafter “Bokulich”]. 
 
Claim 74 is drawn, in part  to a method of diagnosing and/or treating a subject comprising:
a) extracting genetic material from a diverse population of microbes present in a
sample obtained from a subject:
b) subjecting the extracted genetic material from the sample to metagenomic
analysis of DNA and/or RNA

c) diagnosing the subject as having or at risk of having a disease or disorder causing
microbe of the gut based on the analysis of the genetic material: and
d) preparing and administering to the subject a formulation comprising a probiotic,
pre-biotic, vitamin supplement, mineral supplement, dietary supplement, metabolite of a
gut microbiome, or combination thereof based on the metagenomic analysis for the subject,
thereby causing a reduction or elimination of  a disease or disorder causing microbe of the gut.
	Casén teach a method of diagnosing and treating a subject which comprises extracting genetic material from a diverse population of microbes present in a
sample obtained from a subject:
b) subjecting the extracted genetic material from the sample to metagenomic
analysis of DNA and/or RNA (See the entire 13 pg document and the Supplementary materials provided)., diagnosing the subject as having or at risk of having a disease or disorder causing microbe of the gut based on the analysis of the genetic material: and
d) preparing and administering to the subject a formulation comprising a probiotic based on the 
thereby causing a reduction or elimination of  a disease or disorder causing microbe of the gut.
Casen does not teach , wherein the analysis comprises quality filtering before taxonomy
Assignment However quality filtering was well known in the art prior to the priority date of the instant application as evidenced by - see especially the abstract of Bokulich. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the teachings of Casén wherein the data obtained is subjected to quality filtering before taxonomic assignment.  The PHOSITA would have been motivated to make this modification  in order to gain the well know advatages of quality filtering disclosed by Bokulich.

Claim 75 is drawn to an embodiment of the method of Claim 74, further comprising detecting the disease or disorder causing microbe of the gut.
Casén teach this limitation, see at least the introduction. See also Figure 2 and the legend therefor and note that the end result of the analysis performed is the generation of a bacterial profile in patients with dysbiosis associated with healthy, patients and individuals suffering from IBS or IBD.

Casén clearly teach the limitation of Claims 80, 83-84 and  85, see especially the para bridging Columns 1-2 on p. 81 wherein these authors discuss treating IBS and IBD (disorders recited in at least Table 5) using FMT.

As regards Claim 81-83,  Casén clearly teach treating dysbiosis-associated IBS, IBD,  and suggests the treatment of diabetes, mood disorders (e.g. depression), obesity and autism (all disorders recited in Tables 5 and/or 6).  See the para bridging Columns 1-2 on p. 81.
With regard to Claim 82, see also Mulle et al.[.Current Psychiatry Reports 15:337 (2013) – hereinafter “Mulle” – cited by the examiner in the FAOM] and Rosenfeld CS. [Drug Metabolism and Disposition 43 :1557-1571(OCT 2015) – hrereinafter “Rosenfeld”  – cited by the examiner in the FAOM]. 


Claim 99 is drawn, in part, to an embodiment of the  method of claim 74, wherein metagenomic analysis comprises pre-processing of sequencing information  which pre-processing is selected from a defined group which includes including only base calls of a particular quality and/or creating paired reads.
Both Casén and  Bokulich  teach using bioinformatics to improve the quality of  the sequence information obtained and analyzed, see at least the section of entitled “Comparison to Illumina deep sequencing“ on p. 76 of Casén. There, Casén teach creating paired reads and including only base calls of a particular quality. Bokulich  teach including only base calls of a particular quality, see especially Figure 1 and the para bridging Column 1-2 on p. 57.

Claim 100 is drawn, in part,  to an embodiment of the method of Claim 74 wherein the metagenomics analysis comprises aligning sequence information to a database by use of a software or system where the sequencing information may be aligned to a particular species, genus, family, kingdom or domain.
At least  Casén  teach  this limitation, see at least Figure 2, wherein Casén teach the “Generation of a bacterial profile”. See also Table 4 and the section of Casén   entitled “Bacterial profile in dysbiosis” which begins on p. 77.

At least Casén teach the limitation of Claim 101 which reads “wherein the disease or disorder causing microbe of the gut produces a disease”.



Claim(s) 76-77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casén in view of Bokulich as applied above against Claims 74-75 and further in view of Pham et al. [Current Opinions in Microbiology 17 :67-74(2014) – hereinafter Pham”].

Claim 76 is drawn to an embodiment of the method of Claim 75, further comprising isolating the disease or disorder causing microbe of the gut.
Casén in view of Bokulich reasonably suggest a method of diagnosing and/or treating a subject which comprises most of the limitations of Claim 76 except these authors fail to teach isolating the  disease or disorder causing microbe of the gut. However, it was well known and routine in the art to isolate and culture bacteria associated with gut dysbiosis as evidenced by Pham , see at least the section entitled Culture-based methods:” on p. 68.Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the teachings of Casén in view of Bokulich wherein the individual microorganisms of a dysbiotic gut are isolated and cultured. The PHOSITA would have been motivated to make this modification  in order to study the biological aspects of the organism(s) causing said dysbiosis as suggested by Pham.


Claim 77 is drawn to an embodiment of the method of Claim 75, wherein the disease or isorder causing microbe of the gut is from a sample of the subject.
Pham teach this limitation. Consider at least section (c) of Figure 1. See also the legend of Figure 1 on p. 69.



Claim(s) 78-79, 84 and 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casén in view of Bokulich as applied above against Claim 74 and 80 further in view of Brass et al. [US 2016/0129053- hereinafter “Brass”].

Claim 78 is drawn to an embodiment of the method of Claim 74, wherein the method further comprising administering an isolated microbe(s) from a sample obtained from the subject to the subject to reduce or eliminate the disease or disorder causing microbe of the gut.
Casén in view of Bokulich reasonably suggest a method of diagnosing and/or treating a subject which comprises most of the limitations of Claim 78 except these authors fail to teach dministering an isolated microbe(s) from a sample obtained from the subject to the subject to reduce or eliminate the disease or disorder causing microbe of the gut.  However, it was well known and routine in the art to isolate and culture the  “good” bacteria associated with a healthy gut microenvironment from an individual patient  as evidenced by Brass and to then administer these  “good” bacteria back to the patient in form of an autonomous Fecal transplant (aFMT), see at least for example paras 87-89 and 130. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the teachings of Casén in view of Bokulich wherein  “good” individual microorganisms of a healthy gut microenvironment are isolated and cultured and then administered to a patient in need thereof.  The PHOSITA would have been motivated to make this modification  in order to  treat a dysbiosis as swuggested by Brass

As regards Claims 79 and 84, note that Brass explicitly teach aFMT, see at least para 130. 

As regards Claim 93, see at least paras 30-31 in  Brass. If a subject has any of the ailments recited and those ailments are treated and symptoms reduced there  would be a necessarily be a corresponding and  expected “improvement in aging”.
Claim(s) 86 and 91 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casén  in view of Bokulich as applied above against Claim 74 and further in view of Islam, SU. [Medicine 95(5) : 1—5 (FEB 2016) – hereinafter “Islam”].

Claim 86 is drawn to an embodiment of the method of Claim 74, wherein the probiotic comprises one or more microbes selected from Tables 5-15. 
Casén in view of Bokulich reasonably suggest a method of diagnosing and/or treating a subject which comprises most of the limitations of Claim 86 except these authors fail to teach administering a probiotic comprising one or more microbes selected from Tables 5-15, rather  Casén  teach administering a FMT obtained from a healthy indivduals gut , this FMT would be expected to comprise one or more  microbes recited in Tables 5-15. Regardless, the use of Probiotics was known , see Table 1 of Islam as well as the para bridging Column 1-2 on p.2 of Islam,  which probiotics comprise  Lactbacillus sp., Bifidobacterium sp. and Saccharomyces sp.  Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the teachings of Casén in view of Bokulich wherein  a Probiotic comprising one or more Lactbacillus sp., Bifidobacterium sp. and Saccharomyces sp.   is  administered to a patient diagnosed with gut dysbiosis or a condition associated therewith.  The PHOSITA would have been motivated to make this modification  in order to  treat a dysbiosis as suggested by Casén and/or Islam.

	As regard Claim 91 note that Islam teach treating subjects  and reducing in the subject(s)  so treated the number of C. difficile  organisms, see especially the section entitled “Antibiotic-Associated Diarrhea” on p. 3.
Claim(s) 87-88 and 92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casén  in view of Bokulich and Islam as applied above against Claim 74 and 86 and further in view of Brass-cited above.

Claim 87 is drawn to an embodiment of the method of Claim 86, wherein the one or more  probiotic comprises one or more microbes is isolated from the subjects gut. 
Casén  in view of Bokulich and Islam reasonably suggest a method of diagnosing and treating a gut dysbiosis comprising most of the limitations of Claim 87 except these authors do not teach administering to a subject with gut dysbiosis a probiotic  wherein the one or more microbes are obtained  from the subject. However, autologous FMT  (hereinafter a-FMT) was known, see at least para 130 in Brass wherein these inventors teach obtaining (i.e. isolating)  a gut sample which sample is then treated  to remove “contaminants” (e.g. antibodies specific for C. difficile  are used  to remove C.difficile bacteria from said fecal sample). Following this “cleaning procedure” the now C.difficile -free fecal sample is administered back to the subject as an  a-FMT, thereby treating their gut dysbiosis or disorder associated therewith.  Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the teachings of Casén in view of Bokulich  and Islam wherein the probiotic administered to a subject is a probiotic containg microbes obtained from said subject  as suggested by Brass.  The PHOSITA would have been motivated to make this modification  in order to  treat a dysbiosis as suggested by Brass.

	As regards Claim 88 and 92 note that at least Islam teach Probiotics comprising  many of the Probiotic microorganisms recited including : Lactobacillus acidophilus,   Lactobacillus casei , Lactobacillus plantarum, Lactobacillus rhamnosus (LGG),  Lactobacillus bulgaricus,    Bifidobacterium  lactis and  Bifidobacterium longum.


►	Claim(s) 89-90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casén in view of Bokulich as applied above against Claim 74 and further in view of  Nigro et al. [J. Travel Medicine 10:128-130 (2003)- herewinafter “Nigro”].

Claim 89 is drawn to an embodiment of the method of Claim 7486, wherein presence of organisms in the Blastocytis genus are reduced in the subject. 
Casén  in view of Bokulich  reasonably suggest a method of diagnosing and treating a gut dysbiosis comprising most of the limitations of Claim 89 except these authors do not teach   reducing in said subject organisms of  the Blastocytis genus. However,  the diagnosis and treatmewnt  of disorders caused by organisms in the genus Blastocytis was known as evidenced by at least Nigro. Nigro teach the treatment of this diarrhea induced gut dysbiosis with the drug Metronidazole  which treatment reduced the parasite load in the patients treated. 
 Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the teachings of Casén in view of Bokulich wherein the treatment provided results in a reduction  of organisms in the genus Blastocytis  in said subjects. The PHOSITA would have been motivated to make this modification  in order to  treat  the  dysbiosis  suggested by Nigro.

Nigro teaches the limitation of Claim 90, see at least the abstract.
►	Claim(s) 94-96 and 101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casén in view of Bokulich as applied above against Claim 74 and further in view of  MacFabe [Microbial Ecology in Health & Disease 23 : 19260 (2012) — hereinafter “MacFabe”].

Claim 94 is drawn to an embodiment of the method of Claim 74 wherein the method
further comprises confirming a shift and/or predicting a shift or change in microflora of the
subject using short, branched or chemical fatty acid analysis.
Casén in view of Bokulich reasonably suggest  a method comprising most of the limitations of Claim 94 except these authors/inventors do not teach confirming a shift and/or predicting a shift or change in microflora of the subject using short, branched or chemical fatty acid analysis. However, abnormal levels of SCFA has been noted in the guts of children with Autism Spectrum Disorders (hereinafter”ASD”) as have alteration of the gut microflora in these patients, see at least the abstract in MacFabe.  Accordingly, absent an unexpected result, it would have been prima facie obvious to the PHOSITA prior to filing/priority date to modify the method(s) of Casén in view of Bokulich  wherein SCFA levels [e.g. Propinate (i.e. PPA)] are measured in order to diagnose potential cases of ASD in light of the teachings of MacFabe, see also Wang et al. [Digestive Diseases & Science 57:2096 (2012) — hereinafter “Wang”] and Hughes et al.[Current Neurology &Neuroscience Reports 18: 81 (2018) — hereinafter “Hughes’].

Claim 101 is drawn, in part, to an embodiment of the method of Claim 74 wherein the disease or disorder causing microbe of the gut produces a disorder associated metabolite.
MacFabe  teach this limitation. 

Claim(s) 97-98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casén  in view of Bokulich  and  Islam as applied above against Claim 74, 86 and 91 and further in view of Pequegnat et al.[Vaccine 31:2787(2013)- hereinafter “Pequegnat "]

Claim 97 is drawn to method for treating ASD which comprises administering to a
subject in need thereof a probiotic including at least one organism selected from those recited in Table 15 wherein said treatment results in a reduction of Clostridium bolteae from the subject.
Casén  in view of Bokulich  and  Islam  reasonably suggest a method as recited in Claim 97  comprising most of the limitations of Claim 97 except these authors/inventors do not teach treating ASD by removing C. bolteae  from the microbiome of a subject with ASD. However, the association of C. bolteae and ASD was known as evidenced Pequegnat. Accordingly, absent an unexpected result, it would have been prima facie obvious to the PHOSITA prior to filing/priority date to modify the method(s) of Casén  in view of Bokulich  and  Islam wherein the microbe targeted for removal/ treatment is C. bolteae. The PHOSITA would have been motivated to make the modification recited above by the teaching Pequegnat who teach that treatment with antibiotics targeting C. bolteae resulted in partially alleviation of auti-related symptoms.

As regards Claim 98,  Islam teach the use of  the method of claim 97, wherein the one or more microbes is selected from the group consisting of Bifidobacterium lactis, Lactobacillus acidophilus, Bifidobacterium longum, Lactobacillus casei, Lactobacillus plantarum, Lactobacillus rhamnosus and Lactobacillus bulgaricus.


Claim(s) 99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casén  in view of Bokulich  as applied above against Claim 74 and further in view of  Wu et al. [BMC Genomics 12:444(2011)- hereinafter “Wu”].

Claim 99 is drawn, in part, to an embodiment of the  method of claim 74, wherein metagenomic analysis comprises pre-processing of sequencing information  which pre-processing is selected from a defined group which includes filtering human reads.
Casén  in view of Bokulich reasonably suggest a method comprising most of the limitations of  Claim 97 for the reason(s) outlined above except these authors do not explicitly  teach a sequence information pre-processing step which comprises  filtering human sequences However, numerous sequence information data processing programs were known beyond those used by  Casén  in view of Bokulich  including one known as WebMGA (created by Wu)  which includes a step wherein human sequences within metagenomic sequence data is filtered. See the subsection entitled “Filtering human sequence” within the section of Wu entitled “Results and Discussion” which begins on p. 2 of 9.    Accordingly, absent an unexpected result, it would have been prima facie obvious to the PHOSITA prior to filing/priority date to modify the method(s) of Casén in view of Bokulich  the metagenomic sequence data is filtered in order to remove interfering human sequences from the analysis as suggested by Wu. See also the para briging Columns 1-2 on p. 57 of Bokulich . 


Response to  Applicant’s Amendment / Arguments

►	Applicant's arguments with respect to the claimed invention have been fully and carefully considered but are  deemed moot in view of the new grounds of rejection.


Conclusion

C1.	Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.                                          


C2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov